Case 17-11213 Doc 666 Filed 07/30/19 Entered 07/30/19 16:08:52 Main Document Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF LOUISIANA


   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                     CASE NO. 17-11213

                                                                      SECTION A

          DEBTOR                                                      CHAPTER 11


                            ORDER APPROVING TERMS OF
                   STIPULATION RESOLVING MOTION TO DETERMINE
                     AMOUNT OF SECURED CLAIMS OF ST. ANGELO

          The matter came to be considered on the Motion to Determine Amount of Secured Claims

   of St. Angelo (Doc. 638) (“Motion”) filed by Debtor and the Stipulation Resolving Motion to

   Determine Amount of Secured Claims of St. Angelo (Doc. 662) signed by counsel for Debtor and

   counsel for St. Angelo.

          The Debtor and the Official Committee of Unsecured Creditors have filed an Amended

   Chapter 11 Plan of Reorganization (Doc. 621) (the "Proposed Plan"), which is scheduled for a

   confirmation hearing on August 7, 2019. The Proposed Plan includes a separate class, Class 3A,

   comprised exclusively of secured claims of St. Angelo (Claim Nos. 56 and 57) (the "Class 3A

   Claims"). The Debtor alleges that the value of the Class 3A Claims is zero and seeks a

   determination of the amount of the Class 3A Claims pursuant to Section 506(a) of the Bankruptcy

   Code. The Debtor has alleged that good cause exists for granting the Motion and that all necessary

   parties have been served with the Motion and with notice of the hearing date for the Motion.

          The Court, having considered the merits of the Motion, as well as the following terms of

   the proposed stipulation:
Case 17-11213 Doc 666 Filed 07/30/19 Entered 07/30/19 16:08:52 Main Document Page 2 of 2



                   1.      Debtor and St. Angelo stipulate that the value of St. Angelo's security

   interests in the assets of the Debtor’s estate, as asserted in the Class 3A Claims, shall be deemed

   to be zero pursuant to Section 506(a) of the Bankruptcy Code and that the entirety of the Class 3A

   Claims shall be deemed unsecured, but shall remain subject to objection pursuant to Section 502

   of the Bankruptcy Code.

                   2.      All other rights of the Debtor and its successor, including the right to object

   to the Class 3A Claims and any other claims or interests filed by St. Angelo, and all other rights

   of St. Angelo are reserved.

           Accordingly, IT IS ORDERED that the value of St. Angelo's security interests in the assets

   of the Debtor’s estate, as asserted in the Class 3A Claims, shall be deemed to be zero pursuant to

   Section 506(a) of the Bankruptcy Code and that the entirety of the Class 3A Claims shall be

   deemed unsecured, but not as yet Allowed;

           IT IS FURTHER ORDERED that all other rights of the Debtor and its successor, including

   the right to object to the Class 3A Claims and any other claims or interests filed by St. Angelo, and

   all other rights of St. Angelo are hereby reserved;

           IT IS FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

                           New Orleans, Louisiana, July 30, 2019.



                                                           Hon. Elizabeth W. Magner
                                                           U.S. Bankruptcy Judge
